DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14, 15, 17-19, 21, 22 and 24-26 in the reply filed on 24 December 2021 is acknowledged.
Claims 1, 2, 4-6, 8, 9 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 December 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 17, 18 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutmacher (US 20060019388).
With respect to claim 14, Hutmacher discloses an apparatus for in vitro tissue cultivation comprising a bioreactor chamber (Figure 2a:12) configured to container a 
With respect to claim 15, Hutmacher discloses the apparatus as described above.  Hutmacher further teaches in at least paragraph [0177] that the scaffold holder (Figure 6:7k) is an elongated needle configured to impale the seeded-scaffold (i.e. the seeded-scaffold surrounds the scaffold holder.  Furthermore, the scaffold holder 7k is configured to extend from a portion of a flange (Figure 6:7i), which is attached to a ceiling of the bioreactor.
With respect to claim 17, Hutmacher discloses the apparatus as described above.  Hutmacher teaches in at least paragraphs [0179]-[0184] that the rotation mechanism comprises a bracket (Figure 2a:15) rotatably mounted to a base (Figure 2a:20) of the rotation mechanism and a stage (Figure 2a:14) rotatably mounted to the bracket.  The rotational axis 16 of the stage is orthogonal to the rotational axis of the bracket 22.  The bioreactor chamber 12 is coupled to the stage 14.

With respect to claim 26, Hutmacher discloses the apparatus as described above.  Hutmacher further teaches that the at least one other stimulator may be a perfusion flow system comprising a pump (Figure 24:104’) and at least one medium container (Figure 24:102’).  The pump is configured to pump the medium through the bioreactor chamber based on a predetermined pump rate to perfuse the medium through the seeded-scaffold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hutmacher (US 20060019388) as applied to claim 14, and further in view of Peterson (US 6121042).
	Hutmacher discloses the apparatus as described above, however does not appear to teach that a mechanical or magnetic stimulator is used in combination with the rotation mechanism.
	Peterson discloses an apparatus for in vitro tissue cultivation comprising a bioreactor chamber (Figure 1:10) configured to contain a medium, and a seeded-scaffold (Figure 1:20) is disposed within the container.  Peterson teaches in at least column 6, line 28 to column 7, line 42 that a mechanical stimulator is used to apply a stress/strain to the seeded-scaffold.  The mechanical stimulator includes an actuator (Figure 2:56) configured to move a scaffold holder (Figure 2:54) relative to a stationary wall (Figure 2:52) of the bioreactor chamber in order to apply a compression or tension to the seeded-scaffold (Figure 2:20).  Similarly, Peterson teaches that a magnetic stimulator may be used to do something similar using an electromagnet arrangement (Figure 1:12, 22) configured to generate a magnetic field through the bioreactor chamber.  This is taught in at least column 4, line 16 to column 6, line 27.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Hutmacher bioreactor chamber with additional means for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Altman (US 20040219659), Masini (US 20010043918), Zhang (US 20150093819) and Gibbons (US 20110159584) disclose the state of the art regarding cell culture bioreactors comprising means for stimulating tissue growth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799